DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the Response to Election/Restriction filed on 05/31/22.  Examiner acknowledged that claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Specie I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed.  Currently, claims 12-20 are pending.
Applicant's election with traverse of Specie II in the reply is acknowledged.  The traversal is on the ground(s) that no unreasonable search burden exists because multiple searches would likely yield a limited number of references (if any).  This is not found persuasive because Specie I claims a substrate pedestal comprising a plurality of conductive rods which requires a different field of search compare to Specie II where the pedestal comprise just a single rod.  Additionally, applicant also submitted that Specie II is a different embodiment from Specie I and have not shown in record that these two species are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
The information disclosure statement (IDS) submitted on 07/14/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2017/0352567) in view of machine translation of Nishioka (JP 4531004).
Regarding Claim 12, Cho teaches a substrate pedestal (Fig. 9: 128; Fig. 8: 506, 502), comprising: 
a thermally conductive substrate support (Fig. 8: 506) comprising a mesh (Fig. 8: 512, 514, 510); 
a thermally conductive shaft (Fig. 9: 126) comprising a conductive rod (Fig. 8: 520) therein, the conductive rod being surrounded by an insulating layer (Fig. 8: 526) and having a first end (Fig. 8: upper end) and a second end (Fig. 8: lower end).
Cho does not teach a braze joint that connects the mesh and the conductive rod, wherein: the braze joint comprises: an adapter having a third end and a fourth end; and a terminal having a fifth end and a sixth end, the third end of the adapter is brazed to the mesh, the fourth end of the adapter is brazed to the fifth end of the terminal, and the first end of the conductive rod is brazed to the sixth end of the terminal.
Nishioka is in the field of plasma control (abstract) and teaches a braze joint (Fig. 2: 13, 22) that connects the mesh (Fig. 2: 12) and the conductive rod (Fig. 2: 21), wherein: the braze joint comprises: an adapter (Fig. 2: 13) having a third end (Fig. 2: upper end) and a fourth end (Fig. 2: lower end); and a terminal (Fig. 2: 22) having a fifth end (Fig. 2: upper end) and a sixth end (Fig. 2: lower end), the third end of the adapter is brazed ([p.1 par 3] “a mesh-like high-frequency electrode is embedded in aluminum nitride as a ceramic base material, and the high-frequency electrode exposed in the hole of the ceramic base material and a Ni rod as a power supply material are brazed”) to the mesh, the fourth end of the adapter is brazed (Fig. 2: 24) to the fifth end of the terminal, and the first end (Fig. 2: top end of 21) of the conductive rod is brazed (Fig. 2: 23) to the sixth end of the terminal.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Cho with braze joints as taught by Nishioka in order to physically join the rod and the mesh electrode together since brazing the joints creates a heating device that is not easily damages by pressing force and repeated long term usage [p.4 par4].

Regarding Claim 19, Cho teaches  the substrate pedestal of claim 12, wherein the mesh is a one-level mesh (Fig. 8: 510).

Regarding Claim 20, The substrate pedestal of claim 12, wherein the mesh is a two-level mesh (Fig. 8: 510, 512).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Nishioka as applied to claim 12 and further in view of Raoux (US 6136388).
Regarding Claim 17, the combination of Cho, Nishioka teach the substrate pedestal of claim 12 except an RF filter connected to the second end of each conductive rod; and an RF generator that is coupled to the RF filter.
Raoux is in the field of plasma processing (abstract) and teaches an RF filter (Fig. 5: 18) connected to the second end (Fig. 5: bottom end of conductive rod 25) of each conductive rod; and an RF generator (Fig. 5: 17) that is coupled to the RF filter.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Cho and Nishioka with an RF filter as taught by Raoux in order to decouple unwanted frequency since the RF filter prevents phase interference and minimizing interference between waveforms when selected and controlled properly [col15 ln30-35].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, Nishioka and Raoux as applied to claim 17 and further in view of Lin (US 2017/0306494).
Regarding Claim 18, the combination of Cho, Nishioka and Raoux teach he substrate pedestal of claim 17 except the RF generator provides an RF current at a frequency about 13.56 MHz.
Lin is in the field of plasma processing (abstract) and teaches the RF generator (Fig. 4A: 464) provides an RF current at a frequency about 13.56 MHz ([0041] “filter 462 may be a single frequency, such as about 13.56 MHz”). 
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Cho, Nishioka and Raoux with a generator providing 13.56Mhz as taught by Lin in order to drive the rod at a high frequency since the HF source maybe couple the pedestal to facilitate plasma generation [Lin 0028] since using different frequency combination allows for an enlarged process regime of deposition of films while the RF filter prevents phase interference and minimizing interference between waveforms when selected and controlled properly [Raoux col15 ln30-35].
Allowable Subject Matter
Claim 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844